Citation Nr: 0008524	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The appellant is the veteran's widow.  The veteran had active 
military service from February 1942 to July 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.   


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

The death certificate reflects that the immediate cause of 
the veteran's death, in October 1997, was pneumonia, 
respiratory failure due to or as a consequence of chronic 
obstructive pulmonary disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were malnutrition and pulmonary tuberculosis.   

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the plural cavity, rated as 20 
percent disabling from February 1962; gunshot wound of the 
left chest, Muscle Group I, rated as 10 percent disabling 
from July 1945; gunshot wound of the right chest, Muscle 
Group I, rated as 10 percent disabling from February 1962, 
and fractured 5th and 6th ribs on the left, rated as 
noncompensable from July 1945.  The combined rating for the 
veteran's service-connected disabilities was 40 percent, from 
February 1962.  

In a statement dated in April 1998, P.N. Gilcrest, M.D., 
opined that the veteran had suffered major trauma to the 
chest wall and intra thoracic structures from gunshot wounds, 
that the veteran had compromised pulmonary function and 
contracted pulmonary tuberculosis in association with it and 
as a direct result of the gunshot wound.  The doctor added 
that the veteran continued to have respiratory problems 
throughout the remainder of his life and that there was no 
doubt that the condition was associated with the wounds 
incurred during service.  

Based on the forgoing, the Board is of the view that the 
appellant's claim for entitlement to cause of the veteran's 
death is well grounded.   


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the evidence includes variant medical 
opinions regarding the etiological relationship between the 
veteran's service-connected disabilities and the cause of his 
death:  pneumonia, respiratory failure due to or as a 
consequence of chronic obstructive pulmonary disease.  As 
indicated in the body of this remand, Dr. Gilcrest opined 
that the veteran's respiratory problems were associated with 
his service-connected gunshot wounds to the chest.  However, 
a VA examiner in July 1993, after completely examining the 
veteran, opined that the service-connected gunshot wound to 
the chest walls resulted in restriction of chest expansion 
and restrictive ventilatory defect and that there was no 
relationship between the service-connected gunshot wounds and 
lung conditions such as emphysema, bronchitis, abscess, and 
pulmonary tuberculosis.  

In reviewing those opinions, the Board notes that it is not 
clear whether doctors reviewed the veteran's claims file 
prior to rendering their, respective, opinions.  The July 
1993 examiner did not speak to the etiology of COPD.  
Therefore, the Board is of the view that a VA opinion as 
indicated below would be helpful in an equitable disposition 
of this matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should arrange for a VA 
medical opinion by a board certified 
specialist, if available, to determine 
the nature and extent of the cause of the 
veteran's death as indicated in the body 
of this Remand.  The claims file and a 
copy of this Remand should be provided to 
the medical expert prior to rendering the 
opinion.  The expert is requested to 
review the claims folder and provide an 
opinion regarding the etiology of the 
cause of the veteran's death to determine 
whether it is at least as likely as not 
that a service-connected disability 
caused, or contributed substantially or 
materially to the cause of the veteran's 
death.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

2.  Inasmuch as this remand creates a 
right in the appellant to compliance with 
the instructions contained herein, the RO 
should ensure that the report contains 
all requested information.  Stegal v. 
West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should undertake any 
other indicated development, and 
adjudicate the issue on appeal.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
appellant, a Supplemental Statement of 
the Case should be issued and the 
appellant and her representative should 
be provided with an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

